UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1409



ABDUL AZIZ,

                                             Plaintiff - Appellant,

          versus


ORBITAL SCIENCES CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-97-1769-A)


Submitted:    July 26, 2001                 Decided:   July 31, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Abdul Aziz, Appellant Pro Se.    Jeffrey Eden Weinstein, ECKERT,
SEAMANS, CHERIN & MELLOTT, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Abdul Aziz appeals the district court’s denial of a post judg-

ment motion filed pursuant to Fed. R. Civ. P. 60(b).   The district

court originally dismissed the action as untimely filed, and this

court affirmed.   Aziz v. Orbital Sciences Corp., No. 98-1281, 1998

WL 736469 (4th Cir. Oct. 19, 1998) (unpublished).

     We review denial of a Rule 60(b) motion for abuse of discre-

tion.   Eberhardt v. Integrated Design & Constr., Inc., 167 F.3d

861, 869 (4th Cir. 1999).    Having reviewed the district court’s

order denying the motion, we conclude that the court did not abuse

its discretion in denying the requested relief. Therefore, we deny

leave to proceed in forma pauperis and dismiss the appeal.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2